               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:19 CR 128 MOC WCM


UNITED STATES OF AMERICA               )
                                       )               ORDER
v.                                     )
                                       )
PAUL MARTIKAINEN                       )
______________________________________ )

        This matter is before the Court on Defendant’s Response to Magistrate’s

Order (Doc. 43) and the Government’s Second Request for a Sell Hearing (Doc

44).

        On January 7, 2021, the undersigned issued an Order which, among

other things, 1) granted the Government’s request for a hearing to determine

whether Defendant should be hospitalized for an additional period pursuant to

18 U.S.C. § 4241(d)(2)(A), 2) directed that any request by either party that the

hearing be conducted remotely be filed within two (2) days, 3) denied without

prejudice a request by the Government that the Court also conduct a hearing

to determine whether, pursuant to Sell v. United States, 539 U. S. 166 (2003),

Defendant should be medicated involuntarily, and 4) directed defense counsel

to advise whether Defendant seeks a detention hearing. Doc. 36.

        On January 8, 2021, the Government requested that witnesses from

FMC Butner be allowed to testify remotely and Defendant requested that he


                                        1

       Case 1:19-cr-00128-MOC-WCM Document 45 Filed 01/15/21 Page 1 of 4
not be transported back to this district and that the hearing be conducted

remotely. Docs. 37 & 38.

      The Court granted those requests on January 11, 2021 and directed that

Defendant remain at FMC Butner and permitted him to appear remotely for

the upcoming proceeding. Doc. 39.

      On January 13 and 14, 2021, additional documents from FMC Butner,

including a forensic addendum and a proposed treatment plan, were filed on

the docket. Docs. 40, 41, 42.

      On January 14, the Government submitted its current filing which

renews its request for a Sell hearing in view of the additional materials from

FMC Butner. Doc. 44. Specifically, the Government requests that during and

in connection with the proceeding that has been scheduled for January 20,

2021 to determine whether an additional period of hospitalization should be

ordered for Defendant pursuant to 18 U.S C. §4241 (d)(2)(A), the Court hear

evidence regarding application of the Sell factors.

      Likewise, on January 14, defense counsel responded to the January 7

Order.

      As noted, the undersigned previously authorized Defendant to remain

at, and participate from, FMC Butner during the hearing regarding potential

additional hospitalization pursuant to Section 4241(d)(2)(A). Doc. 39.



                                       2

     Case 1:19-cr-00128-MOC-WCM Document 45 Filed 01/15/21 Page 2 of 4
      The parties’ recent filings do not, however, address the issue of

Defendant’s presence or participation—either in person or remotely—at a Sell

hearing (should the Court conduct one as the Government again requests) or a

detention hearing (should one become appropriate as Defendant describes).

      While mindful of the need to move forward promptly with a disposition

of the pending questions regarding the possible restoration of Defendant’s

competency, the undersigned finds that, particularly in light of the

Government’s renewed and now unopposed request that the Court conduct a

Sell hearing and consider the involuntary medication of Defendant, the parties

should be given the opportunity to address procedural and logistical

arrangements for the upcoming competency-related proceedings. For example,

the undersigned wishes to ensure that issues concerning Defendant’s rights

and ability to participate in a Sell hearing have been fully considered, such as

whether Defendant's physical presence is required in the courtroom or whether

he may participate remotely, or whether he may waive his participation

altogether. In addition, to the extent that witnesses, Defendant, or others, may

be participating remotely, it is necessary to determine that appropriate

technology is in place to allow the hearing to be conducted in a smooth and

orderly fashion.




                                       3

    Case 1:19-cr-00128-MOC-WCM Document 45 Filed 01/15/21 Page 3 of 4
     Accordingly, the hearing that has been scheduled for January 20, 2021,

to determine whether Defendant should be hospitalized for an additional

period pursuant to Section 4241(d)(2)(A) will be CANCELED and, at that time,

the undersigned will instead hold a hearing on Defendant’s Response to

Magistrate’s Order (Doc. 43) and the Government’s Second Request for a Sell

Hearing (Doc 44).

     It is so ordered.



                          Signed: January 15, 2021




                                          4

    Case 1:19-cr-00128-MOC-WCM Document 45 Filed 01/15/21 Page 4 of 4
